DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the communication filed on 6/18/2020.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  According to paragraph 0001, the term “barrower” should be changed to “borrower”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 6, 
Claims 1 and 6 recite the limitations “receiving a communication…determining the communication is to be transmitted…determining that communication information is limited to access by the second user profile”.  It is unclear which component recited in the claims is doing those steps.  Further clarification is required.
These claims further recite the limitation “determining that communication information transmitted via the communication line is limited to access by the second user profile”.  It is unclear what type of information is included in the communication information which is limited to access by the second user profile.  Further clarification is required.
Dependent claim(s) 2-5 and 7-13 is/are rejected for the reasons presented above with respect to their respective rejected parent claim(s) in view of their dependence thereon.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 14-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.
	Step 1 Statutory Category:
		Claims 1-5 and 14-20 are directed to a method claim which is a process. The claims are directed to statutory categories.
	
	Step 2A Prong 1 Judicial exception:
		The independent claims 1 and 14 recite the following limitations which have been identified as reciting a Mental Process:
	Claim 1: 
assigning, based at least on the grant access command, the communication line to a first user identifier (ID) associated with the second user profile, wherein the communication line is further assigned to a second user ID associated with the first user profile; 
determining, based at least on the communication including the first user ID, that the communication is to be transmitted to the second user profile; and 
determining, based at least on the communication line and the first user ID, that communication information transmitted via the communication line is limited to access by the second user profile.
	Claim 14:	
determining that a user profile has received a first set of access rights for a communication line from an owner profile, wherein the owner profile is an additional user profile configured to retain a second set of the access rights for the communication line and associated with a subscription for the communication line; 
determining that the user profile has activated the communication line on a user device associated with the user profile; 
assigning the communication line to a user ID associated with the user profile, wherein user information associated with the communication line is secured by the user ID.

Assigning and determining steps are a mental process that can be performed in the human mind, including for example, observations, evaluations, judgments and opinions.  These steps are mental processes that an ordinary person of skill in the art can practically be performed with or without the use of a physical aid such as pen and paper that are applied on conventional computer using generic hardware.  As a result, they’re abstract idea.
The dependent claims appear to further define the assignments and determinations being done to perform the analysis, and as such appear to further define the abstract idea itself.

	Step 2A Prong 2, additional elements that integrate into a practical application of the exception:
The independent claims 1 and 14 further recite 


The receiving and transmitting steps appears to merely be gathering the particular data to be analyzed.  As such these claim limitations have been identified as extrasolution activities.  See MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  
When taken individually or viewed as an ordered combination the claims as a whole do not appear to be integrated into a practical application.  When read as a whole the claims appear to merely be implementing an activity traditionally done by humans within a computer environment.

Step 2B significantly more:
The receiving and transmitting steps appears to merely be gathering the particular data to be analyzed.  As such these claim limitations have been identified as extrasolution activities.  See MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The instant claims appear to be even broader than the recited example, in that the instant claims are merely obtaining the data without providing any indication of how the data is 
When taken individually or viewed as an ordered combination the claims as a whole do not appear to amount to significantly more than the abstract idea.  When read as a whole the claims appear to merely be implementing an activity traditionally done by humans within a computer environment.
	
Conclusion:
	Based on the above rational the claims have been deemed to ineligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISLAM et al. (US 20170134393) (hereinafter ISLAM).
Regarding claim 1, ISLAM discloses a method comprising: 
receiving, from a first user profile, a grant access command associated with a communication line and a second user profile (ISLAM: paragraphs 0067, 0081, 0085 and 0162-0163, “the user interface may display 
assigning, based at least on the grant access command, the communication line to a first user identifier (ID) associated with the second user profile, wherein the communication line is further assigned to a second user ID associated with the first user profile (ISLAM: paragraphs 0069, 0113-0114, 0128-0129 and 0139, “transmit the requested authentication information to the second terminal…the authentication information according to the present embodiment may be different from the user authentication information registered by the user of the first terminal 100 so as to use the service. For example, an access token, or the like may be used as the authentication information”); 
receiving a communication associated with the communication line, the communication including the first user ID (ISLAM: paragraphs 0132-0133, “a user of the second terminal 1100 may select the Wi-Fi service on the user interface described with reference to FIG. 10”); 
determining, based at least on the communication including the first user ID, that the communication is to be transmitted to the second user profile (ISLAM: paragraphs 0133-0134, “The user interface of the second terminal 1100 may include a use button 1110 for requesting execution of the Wi-Fi service, and a detailed information button 1120 for checking detailed information of a use authority shared with the user of the second terminal”); and 
---determining, based at least on the communication line and the first user ID, that communication information transmitted via the communication line is limited to access by the second user profile (ISLAM: paragraph 0134, “when the user of the second terminal 1100 selects the detailed information button 1120, the user interface of the second terminal 1100 may display information of the user of the first terminal 100 for which Wi-Fi service is allowed, and information about a validity period during which the use authority with respect to the Wi-Fi service is sharable with the second terminal 1100. This will be described at a later time with reference to FIG. 12.”).
Regarding claim 14, ISLAM discloses a method comprising: 
determining that a user profile has received a first set of access rights for a communication line from an owner profile, wherein the owner profile is an additional user profile configured to retain a second set of the access rights for the communication line and associated with a subscription for the communication line (ISLAM: see figures 5 and 8-9 
    PNG
    media_image1.png
    799
    630
    media_image1.png
    Greyscale
; and paragraphs 0091, 0125-0128 and , “when a user of the first terminal 500 selects a use authority selecting tab 510 from among the use authority selecting tab 510 and an obtained use authority tab 520, the list of the plurality of services 530 for which use authority is sharable with another user may be displayed on the screen of the first terminal 500. The user of the first terminal 500 may select at least one service by touching a checkbox for the at least one service from the list of a plurality of services 530.”); 
determining that the user profile has activated the communication line on a user device associated with the user profile (ISLAM: paragraphs 0132-0133, “a user of the second terminal 1100 may select the Wi-Fi service on the user interface described with reference to FIG. 10”); 
assigning the communication line to a user ID associated with the user profile, wherein user information associated with the communication line is secured by the user ID (ISLAM: paragraphs 0069, 0113-0114, 0128-0129 and 0139, “transmit the requested authentication information to the second terminal…the authentication information according to the present embodiment may be different from the user authentication information registered by the user of the first terminal 100 so as to use the service. For example, an access token, or the like may be used as the authentication information”); and 
transmitting, via the communication line, one or more communications associated with the user ID to the user device (ISLAM: paragraphs 0133-0134, “The user interface of the second terminal 1100 may include a use button 1110 for requesting execution of the Wi-Fi service, and a detailed information button 1120 for checking detailed information of a use authority shared with the user of the second terminal”).
Regarding claim 19, ISLAM discloses wherein securing the user information comprises preventing distribution of the user information in response to one or more user information queries
Regarding claim 20, ISLAM discloses determining that a user information query of the one or more user information queries includes at least the user ID (ISLAM: paragraphs 0061, 0089 and 0158, “a request for authentication information used in sharing the service allowed for the user of the first terminal 100. Based on identifier information of a user of the second terminal 300 which is included in the request for authentication information from the second terminal 300, the authorization server 200 may determine if the user of the second terminal 300 is included in the at least one other user with whom the use authority with respect to the service is shared”); and transmitting a user query response in response to the user information query (ISLAM: paragraphs 0061, 0158-0158 and 0171, “when the user of the second terminal inputs the authentication code to the authentication code input window that is displayed when the second terminal receives the response message from the authorization server, the second terminal may transmit an authorization code request message including the input authentication code”).

Allowable Subject Matter
Claims 6-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-5 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art has been incorporated into the record and does not .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed.
GIBBS (US 20210243571 A1) discloses for centralized channel management of a set of group-based communication channels. In this regard, a user associated with an authenticated user account may manage any number of group-based communication channels individually or using one or more group operations for the set of group-based communication channels or a desired subset thereof.
MERINO (US 20180027353 A1) discloses a system and method of enabling a wireless device that has no directly accessible wireless Internet connection at a given location to make a data connection through a neighbouring different wireless device that does have directly accessible wireless Internet connection, to connect to the Internet.
Stevens (US 20190007399 A1) discloses an improved method and system of enabling the owner of an account associated with a resource to allow a second user to gain access to the resource or a particular aspect of the resource is disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740. The examiner can normally be reached Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TRANG T DOAN/Primary Examiner, Art Unit 2431